Appeal by defendants from two judgments (one as to each of them) of the Supreme Court, Kings County, both rendered May 11, 1978, convicting each of them of murder in the second degree, upon a jury verdict, and imposing sentences. Judgments affirmed. While we are aware of the holding in Sandstrom v Montana (442 US 510), we find that any error here in the charge on presumed intent was harmless (see People v Crimmins, 36 NY2d 230). We have examined defendants’ other contentions and find them to be without merit. O’Connor, J. P., Lazer, Gulotta and Mangano, JJ., concur.